DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-4, 7-16, and 18-19, and 21-24 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Response to Amendment
	Applicant’s amendment has obviated the rejections of the claims under 35 USC § 112 given in the immediately preceding Office action.  Therefore, those rejections are withdrawn.

Claim Rejections - 35 USC § 103
Claims 1, 3, 7-15, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stoehr in view of Smullen et al. (US 9647968) (“Smullen”) and further in view of Anger et al. (US 20180150524) (“Anger”) and Lee et al. (US 20180152411) (“Lee”) and Hamlin et al. (US 20130225298) (“Hamlin”).

a processing unit (servers and devices use processors to run computer programs – Stoehr, paragraph 26); and
a memory storing computer executable instructions (non-transitory computer-readable media including RAM, ROM, or solid-state memory may store one or more computer programs – Stoehr, paragraph 26) which, when executed by the processing unit, causes the system to perform a method, comprising:
receiving, from a remote computing device, a query (chat request is initially received from a client – Stoehr, paragraph 45; query is received via a user interface/remote computing device – id. at Fig. 6a [“Chat with a Specialist” is displayed on-screen with a chat bubble]);
parsing the query to identify one or more keywords contained in the query (the received chat request is analyzed based on a plurality of predetermined chat characteristics – Stoehr, paragraph 45; chatbot includes a function that generates a natural language message given a conversation context, which is the sequence of messages [comprising keywords] up to a particular point – id. at paragraph 35);
identifying, from a pool of artificial intelligence entities, one or more artificial intelligence entities that are associated with the one or more keywords (at least one chat persona is selected in accordance with the analyzed plurality of predetermined chat characteristics – Stoehr, paragraph 45; client can request a specific chat persona from the list of personas displayed on the client device – id. at paragraph 38 [implying the existence of a pool]), wherein each of the one or more artificial intelligence entities in the pool of artificial intelligence entities is associated with a … business entity (client is given a choice to select personal shopper persona and/or specialist chat agents [AI entities] within a chat system – Stoehr, paragraph 7);
automatically selecting one of the one or more artificial intelligence entities from the pool of artificial intelligence entities based, at least in part, on a ranking associated with the one or more artificial intelligence entities, wherein the ranking is based, at least in part, on one or more attributes visitor database memory stores information associated with the visitor previously obtained by the chat system, including previous chat sessions, visitor purchases [characteristics of an individual that provided the query], or any previous visitor interaction with the chat system [fact that the chat system previously interacted with the same user = attribute associated with the AI entity]; the routing engine uses this additional information to select a set of chat personas from the chat persona database [a chat persona selected for presentation is thereby ranked more highly than a persona not selected] – Stoehr, paragraph 37; at least one chat persona is selected in accordance with an analyzed plurality of predetermined chat associate characteristics – id. at paragraph 45; a chat system server selects at least one chat persona [suggesting that the server may automatically select only one persona to display to the user] – id. at abstract);
initiating a conversation session between the automatically selected one of the one or more artificial intelligence entities and the individual (chat session is provided between the client [individual] and the indicated preferred chat persona – Stoehr, paragraph 45; see also Fig. 6b (showing a button “Click Here to Chat with Scarlett’s Team!” on a user interface showing “Scarlett’s” personality characteristics)); and
based on an input received at the remote computing device during the conversation session and in response to a query provided by the automatically selected one of the one or more artificial intelligence entities, associating the automatically selected one of the one or more artificial intelligence entities with the one or more keywords (personas are crafted iteratively through multiple chat interactions; suggestions from the augmented dashboard and/or bot [which function as queries as to whether or not the user likes the suggestion] are compared to responses given by visitor and visitor’s behavior [input received at remote device during the session], and the server refines the bot to produce responses that better meet the needs of visitors [i.e., the bot becomes associated with the responses/keywords of the visitor] – Stoehr, paragraph 40)….”
	Stoehr does not appear to disclose explicitly the further limitations of the claim.  However, Smullen discloses that “each of the artificial intelligence entities … is associated with a different business entity (bidirectional communication occurs on a sub-channel in the form of a conversation; message originates from a user associated with a remote device; message is communicated to an enterprise data source [artificial intelligence entity], which responds with messages routed only to the remote user device that originated the first message – Smullen, col. 22, ll. 32-43; see also Fig. 10 [chatbot is associated with TARGET®]; user may peruse a description of available enterprise data sources obtained from a catalog and request to establish a primary channel with a selected enterprise data source – id. at col. 11, ll. 4-9; see also Fig. 14 [chatbots are also available from 17 Grapes Business Consulting, 4 Xorners Xrozz Ent., and 531 Networks]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoehr to provide for a variety of different chatbots emanating from different business entities, as disclosed by Smullen, and an ordinary artisan could reasonably expect to do so successfully.  One motivation for doing so would be to allow multiple businesses to facilitate bidirectional communication and transactions with consumers in real time.  See Smullen, col. 1, ll. 58-62.
Lee discloses “providing, to the individual, a friend request from the automatically selected one of the one or more artificial intelligence entities (plurality of users installing a message application may add the client bot as a friend by searching for the client bot by inputting information related to the client bot – Lee, paragraph 52; when a user terminal installs a message application, the client bot of the specific group may be automatically added as a friend of the user terminal – id. at paragraph 72 [automatic addition of bot as friend = automatically accepted friend request]); and 
based on a response, from the individual, to the friend request, adding the automatically selected one of the one or more artificial intelligence entities as a friend of the individual (plurality of users installing a message application may add the client bot as a friend by searching for the client bot by inputting information related to the client bot – Lee, paragraph 52; when a user terminal installs a message application, the client bot of the specific group may be automatically added as a friend of the user terminal; alternatively, through a separate friend adding process, the user terminal [i.e., the individual] may register the client bot of the specific group as a friend – id. at paragraph 72 [i.e., the system automatically sends a friend request which the user responds to with an acceptance])….”
	Stoehr, Smullen, and Lee all relate to chatbot services and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoehr/Smullen to allow for the addition of the chatbot as a friend, as disclosed by Lee.  In so doing, a skilled artisan before the effective filing date would be merely combining the known technique of selecting chatbots based on the user’s needs with the known feature of adding the bot as a friend to achieve the predictable result of ensuring easier access to the bot in the future.  See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705 (2007).
	Anger discloses that “when the one or more keywords are subsequently received from the remote computing device, an additional conversation session between the automatically selected one of the one or more artificial intelligence entities and the individual is initiated (upon user input received at a bot server, the system determines one or more types of requests [keywords] included in the input, and the system searches a list of bots capable of responding to the type of request; resulting list of candidate entities may be filtered and ranked based on, inter alia, interaction information reflecting previous interactions between the bot and the current searching user; the system may then select one or more [possibly one] top-ranked candidates and the input may be sent to the bot(s) and responses received, and additional input is awaited [so that the same bot is more likely to be selected based on the user’s past input if the user’s follow-up input, at the user’s remote computing device, contains keywords corresponding to the same subject matter] – Anger, paragraphs 58-59, 72, 87-90; see also Fig. 4).”
	Stoehr, Smullen, Lee and Anger all relate to chatbots and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stoehr, Smullen, and Lee to initiate a conversation session between a user and See Anger, paragraphs 72-73 (filtering criteria are associated with a predetermined threshold value below which a given bot is filtered out of consideration).
	Hamlin discloses “during or in response to the … session, providing, to the individual, a friend request from the automatically selected one of the one or more artificial intelligence entities (a wagering game machine [AI entity] may “friend” a person on a social network because the person has wagered at least $100 at the wagering game machine [so the request is in response to the session in which the user interacts with the AI entity by placing a wager] – Hamlin, paragraph 33; the wagering game machine may make friend requests to the wagering game player through his accounts – id. at paragraph 34)….”
Hamlin and the instant application both relate to human interaction with computerized entities and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stoehr, Smullen, Anger, and Lee to provide a friend request from one of the AI entities in response to the session, as disclosed by Hamlin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow users easy future access to the AI entities that they use frequently.  See Hamlin, paragraphs 33-34.

	Regarding claim 3, Stoehr, as modified by Smullen, Lee, Hamlin, and Anger, discloses that “the ranking is based, at least in part, on a browsing history associated with the one or more keywords (visitor information collected through visitor’s previous interactions with the Web page can help chat server system select chat personas to present to the visitor within the client system – Stoehr, paragraph 41; conversational context in which the chatbot operates includes the sequence of messages up to a particular point in time as well as the metadata including the pages the visitor has visited [so the browsing history is associated with the words of the query insofar as both are taken into consideration in generating the context] – id. at paragraph 35).”

Regarding claim 7, it appears that Stoehr (as modified by Smullen/Lee/Hamlin) does not explicitly disclose the remaining limitations of the claim.  However, Anger discloses “instructions for selecting a different artificial intelligence entity based on received input (searching client may submit a partial search query, and bot server may process the partial search query and generate first search results comprising a number of top-ranked bots; as the user continues to type into the search field, the searching client may generate further search queries and may transmit an updated search query, based on which the bot server may return second search results – Anger, paragraphs 50-53).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoehr/Smullen/Lee/Hamlin to select a second chatbot based on the input, as disclosed by Anger, and an ordinary artisan could reasonably expect to do so successfully.  One motivation for doing so would be to provide updated results based on updated queries.  See Anger, paragraph 53.

	Regarding claim 8, Stoehr, as modified by Smullen, Lee, Hamlin, and Anger, discloses “associating the different artificial intelligence entity with the one or more keywords (request may be a request for information about a topic, in which case the system may generate a list of candidate bots that are capable of providing information about the topic; if the request is to purchase movie tickets or get movie show times, the candidate list may include bots associated with movie theaters, streaming services, third-party movie information sources, etc. – Anger, paragraph 60).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoehr/Smullen/Hamlin/Lee to associate the second chatbot with a certain subject matter, as disclosed by Anger, and an ordinary artisan could reasonably expect to do so successfully.  One motivation See Anger, paragraph 59.

Regarding claim 9, Stoehr discloses “[a] computer-implemented method for providing an interaction with an artificial intelligence entity, comprising:
receiving, from a remote computing device, information corresponding to an input (chat request is initially received from a client – Stoehr, paragraph 45; query is received via a user interface on a remote computing device – id. at Fig. 6a [“Chat with a Specialist” is displayed on-screen with a chat bubble]);
analyzing the input to determine a subject matter associated with the input (received chat request is analyzed based on a plurality of predetermined chat characteristics – Stoehr, paragraph 45; such characteristics include information from visitor database memory about previous chat sessions, visitor purchases, or any previous visitor interaction with the chat system [which inform the system of the subject matter involved] – id. at paragraph 37);
identifying, from a pool of artificial intelligence entities, one or more artificial intelligence entities that are associated with the subject matter (at least one chat persona is selected in accordance with the analyzed plurality of predetermined chat characteristics – Stoehr, paragraph 45; chat persona(s) are selected using the information from the visitor database memory – id. at paragraph 37)…;
automatically selecting one of the one or more artificial intelligence entities from the pool of artificial intelligence entities based, at least in part, on one or more attributes associated with the one or more artificial intelligence entities and on one or more determined characteristics of an individual that provided the input (at least one selected chat persona is provided to the client – Stoehr, paragraph 45; client can select a specific chat persona from the list [pool] of persons displayed in the menu displayed on the client device – id. at paragraph 38; visitor database memory stores information associated with the visitor previously obtained by the chat system, including previous chat sessions, visitor purchases [characteristics of an individual that provided the query, which would have been provided on a user interface], or any previous visitor interaction with the chat system [fact that the chat system previously interacted with the same user = attribute associated with the AI entity]; the routing engine uses this additional information to select a set of chat personas from the chat persona database – id. at paragraph 37; a chat system server selects at least one chat persona [suggesting that if the server may automatically select only one persona to display to the user] – id. at abstract);
initiating an interaction with the automatically selected one of the one or more artificial intelligence entities (chat session is provided between the client and the indicated preferred chat persona – Stoehr, paragraph 45; interaction is provided on the user interface of remote computing device – id. at Fig. 6b [“Click Here to Chat with Scarlett’s Team!”]), the selected one of the one or more artificial intelligence entities being associated with a business entity (Stoehr Fig. 6c shows that each chatbots is part of a “customer service team,” so that each chatbots is associated at least with the business entity that provides the customer service) ... ; … and
determining … whether to add the automatically selected one of the one or more artificial intelligence entities (personas are crafted iteratively through multiple [second] chat interactions [including input from the user/s remote device]; suggestions from bot [queries provided by the AI entity during the interaction] are compared to responses given by visitor and visitor’s behavior, and the server refines the bot to produce responses that better meet the needs of visitors – Stoehr, paragraph 40 [note that this association is also performed in response to previous interactions]; chat system obtains information from previous chat sessions [including the information above] to select chat personas from the chat persona database – id. at paragraph 37 [i.e., the previous interactions of the user with the bot, including the input and queries by the bot, determine whether the bot is added/used in subsequent interactions])….”
Stoehr does not appear to disclose explicitly the remaining limitations of the claim.  However, Smullen discloses that “at least two artificial intelligence entities in the pool of artificial intelligence entities are associated with different business entities (bidirectional communication occurs on a sub-channel in the form of a conversation; message originates from a user associated with a remote device; message is communicated to an enterprise data source [artificial intelligence entity], which responds with messages routed only to the remote user device that originated the first message – Smullen, col. 22, ll. 32-43; see also Fig. 10 [chatbot is associated with TARGET®]; user may peruse a description of available enterprise data sources obtained from a catalog and request to establish a primary channel with a selected enterprise data source – id. at col. 11, ll. 4-9; see also Fig. 14 [chatbots are also available from 17 Grapes Business Consulting, 4 Xorners Xrozz Ent., and 531 Networks]); [and] …
the selected one of the one or more artificial intelligence entities is configured to be an advertising medium for the business entity (user may peruse a description of available enterprise data sources obtained from a catalog and request to establish a primary channel with a selected enterprise data source – Smullen, col. 11, ll. 4-9; see also Fig. 10 [chatbot is associated with TARGET®])….”
Stoehr and Smullen both relate to chatbots and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoehr to provide for a variety of different chatbots emanating from different business entities, as disclosed by Smullen, and an ordinary artisan could reasonably expect to do so successfully.  One motivation for doing so would be to allow multiple businesses to facilitate bidirectional communication and transactions with consumers in real time.  See Smullen, col. 1, ll. 58-62.
Anger discloses “determining … whether … another interaction with the automatically selected one of the one or more artificial intelligence entities is [to be] initiated based on additional input associated with the subject matter being received (upon user input received at a bot server, the system determines one or more types of requests [subject matter] included in the input, and the system searches a list of bots capable of responding to the type of request [associated with the subject matter]; resulting list of candidate entities may be filtered and ranked based on, inter alia, interaction information reflecting previous interactions between the bot and the current searching user; the system may then select one or more [possibly one] top-ranked candidates and the input may be sent to the bot(s) and responses received, and additional input is awaited [so that the same bot is more likely to be selected based on the user’s past input if the user’s follow-up input corresponds to the same subject matter] – Anger, paragraphs 58-59, 72, 87-90; see also Fig. 4).”
Stoehr, Smullen, and Anger all relate to chatbots and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stoehr and Smullen to determine that the same bot should be selected in subsequent interactions based on additional input associated with the same subject matter as in previous interactions, as disclosed by Anger, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the relevance and utility of the entity presented to the user in subsequent communications.  See Anger, paragraphs 72-73 (filtering criteria are associated with a predetermined threshold value below which a given bot is filtered out of consideration).
Lee discloses “providing, to the individual, a friend request from the automatically selected one of the one or more artificial intelligence entities (plurality of users installing a message application may add the client bot as a friend by searching for the client bot by inputting information related to the client bot – Lee, paragraph 52; when a user terminal installs a message application, the client bot of the specific group may be automatically added as a friend of the user terminal – id. at paragraph 72 [automatic addition of bot as friend = automatically accepted friend request]); and
determining, based on a response to the friend request, … whether to add the automatically selected one or more artificial intelligence entities as a friend of the individual (plurality of users installing a message application may add the client bot as a friend by searching for the client bot by inputting information related to the client bot – Lee, paragraph 52; when a user terminal installs a message application, the client bot of the specific group may be automatically added as a friend of the user terminal – id. at paragraph 72 [note that the addition of the bot is a response to the friend request and an affirmative determination to add the AI entity])….”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoehr/Smullen to allow for the addition of the chatbot as a friend, as disclosed by Lee.  In so doing, a skilled artisan before the effective filing date would be merely combining See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705 (2007).
	Hamlin discloses “during or in response to the … session, providing, to the individual, a friend request from the automatically selected one of the one or more artificial intelligence entities (a wagering game machine [AI entity] may “friend” a person on a social network because the person has wagered at least $100 at the wagering game machine [so the request is in response to the session in which the user interacts with the AI entity by placing a wager] – Hamlin, paragraph 33; the wagering game machine may make friend requests to the wagering game player through his accounts – id. at paragraph 34)….”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stoehr, Smullen, Anger, and Lee to provide a friend request from one of the AI entities in response to the session, as disclosed by Hamlin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow users easy future access to the AI entities that they use frequently.  See Hamlin, paragraphs 33-34.

	Regarding claim 10, Stoehr, as modified by Smullen, Lee, Hamlin, and Anger, discloses that “the input is text input (Web site can be configured for personalized chat sessions and inter-operation with an instant messaging system – Stoehr, paragraph 23).”

	Regarding claim 11, Stoehr, as modified by Smullen, Lee, Hamlin, and Anger, discloses that “the input is an image (when activated by a visitor by engaging in an interaction such as eye-tracking [which constitute visual/image data] with an item in a menu of indicated actions, a description of the persona will be activated – Stoehr, paragraph 44).”

when activated by a visitor by engaging in an interaction such as a verbal command with an item in a menu of indicated actions, a description of the persona will be activated – Stoehr, paragraph 44).”

	Regarding claim 13, Stoehr, as modified by Smullen, Lee, Hamlin, and Anger, discloses “associating the automatically selected one of the one or more artificial intelligence entities with the subject matter based on the received input (personas are crafted iteratively through multiple chat interactions; suggestions from bot are compared to responses given by visitor and visitor’s behavior, and the server refines the bot to produce responses that better meet the needs of visitors [i.e., the bot becomes associated with the subject matter that concerns the visitor] – Stoehr, paragraph 40).”

	Regarding claim 14, Stoehr, as modified by Smullen, Lee, Hamlin, and Anger, discloses “providing an interaction with a second one of the one or more artificial intelligence entities based, at least in part, on the received input (searching client may submit a partial search query, and bot server may process the partial search query and generate first search results comprising a number of top-ranked bots; as the user continues to type into the search field, the searching client may generate further search queries and may transmit an updated search query, based on which the bot server may return second search results – Anger, paragraphs 50-53).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stoehr and Smullen to provide an interaction with the second chatbot, as disclosed by Anger, and an ordinary artisan could reasonably expect to do so successfully.  One motivation for doing so would be to ensure that the user’s requests or queries are responded to.  See Anger, paragraph 14.

	Regarding claim 15, Stoehr, as modified by Smullen, Lee, Hamlin, and Anger, discloses “associating the second one of the one or more artificial intelligence entities with the subject matter (request may be a request for information about a topic, in which case the system may generate a list of candidate bots that are capable of providing information about the topic; if the request is to purchase movie tickets or get movie show times, the candidate list may include bots associated with movie theaters, streaming services, third-party movie information sources, etc. – Anger, paragraph 60 [bot may be the bot selected from the second search results – see id. at paragraphs 50-53]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stoehr and Smullen to associate the second chatbot with a certain subject matter, as disclosed by Anger, and an ordinary artisan could reasonably expect to do so successfully.  One motivation for doing so would be to ensure that the bot is capable of responding to the type of request included in the input.  See Anger, paragraph 59.

	Regarding claim 18, Stoehr, as modified by Smullen, Lee, Hamlin, and Anger, discloses that “at least two artificial intelligence entities are customizable by the different business entities (chatbot is in accordance with a particular persona if the natural language sentences produced by the chatbot are indistinguishable from sentences produced by a human agent adopting that persona; this persona may be achieved through hard coding of the responses [customization by business entity] or through machine learning of the responses based on prior chat logs – Stoehr, paragraph 38).”

	Regarding claim 23, Stoehr, as modified by Smullen, Lee, Hamlin, and Anger, discloses that “the automatically selecting one of the one or more artificial intelligence entities from the pool of artificial intelligence entities is further based on at least one of. 
	a determined subject matter associated with the one or more keywords; 
	one or more friended artificial intelligence entities, the one or more friended artificial intelligence entities being selected as friends by the individual; 
	interests of the individual; or 
visitor database memory stores information associated with the visitor previously obtained by the chat system; chat system obtains this additional information from previous chat sessions, visitor purchases [interests of the individual], or previous visitor interaction with the chat system; using this additional information, the routing engine selects a set of chat personas from the chat persona database – Stoehr, paragraph 37).”

Claims 2, 16, 19, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stoehr in view of Smullen, Lee, Hamlin, and Anger and further in view of Villoso (US 20090287537) (“Villoso”).
Regarding claim 2, Stoehr (as modified by Smullen/Lee/Hamlin/Anger) does not appear to disclose explicitly the further limitations of the claim.  However, Villoso discloses that “the ranking is based, at least in part, [on] a bid provided by the business entity (input value correlated with an advertisement or internet search keyword and representing a monetary value is received, and each advertisement is ranked based on the sum of the input values associated therewith – Villoso, paragraph 7).”
Stoehr, Smullen, Lee, Anger, and Villoso are all directed to the problem of automatically selecting appropriate content to present to a user and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stoehr, Smullen, Lee, and Anger to rank entities based on bids provided by businesses, as disclosed by Villoso, and an ordinary artisan could reasonably expect to do so successfully.  One motivation for doing so would be to give business entities control over their rankings.  See Villoso, paragraph 5.

	Regarding claim 16, neither Stoehr, Smullen, Lee, Hamlin, nor Anger appears to disclose explicitly the further limitations of the claim.  However, Villoso discloses “ranking the one or more artificial intelligence entities based, at least in part, on a received monetary bid (input value correlated with an advertisement or internet search keyword and representing a monetary value is received, and each advertisement [entity] is ranked based on the sum of the input values associated therewith – Villoso, paragraph 7 [note that, while Villoso does not specifically teach that “artificial intelligence entities” are ranked, Stoehr teaches such entities, and the ranking process disclosed by Villoso could be applied to the entities disclosed by Stoehr without inventive effort; alternatively, the term “artificial intelligence entities” is sufficiently broad to encompass any entity on which artificial intelligence may act, which includes advertisements]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stoehr, Smullen, Lee, and Anger to rank entities based on bids provided by businesses, as disclosed by Villoso, and an ordinary artisan could reasonably expect to do so successfully.  One motivation for doing so would be to give business entities control over their rankings.  See Villoso, paragraph 5.

	Regarding claim 19, Stoehr discloses “[a] system, comprising:
	a processor (servers use one or more processors to run computer-readable media – Stoehr, paragraph 26); and
	a memory coupled to the processor and storing instructions that, when executed by the processor, perform operations (non-transitory computer-readable media include storage devices [memory] capable of storing computer programs – Stoehr, paragraph 26), comprising:
	receiving, via a remote computing device, information corresponding to an input (chat request is initially received from a client [at a remote computing device]; received chat request is analyzed based on a plurality of predetermined chat characteristics – Stoehr, paragraph 45);
	determining a subject matter of the input (chat characteristics include information from visitor database memory about previous chat sessions, visitor purchases, or any previous visitor interaction with the chat system [which inform the system of the subject matter involved] – id. at paragraph 37);
	determining whether an artificial intelligence entity is associated with the subject matter (received chat request is analyzed based on a plurality of predetermined chat characteristics – Stoehr, paragraph 45; such characteristics include information from visitor database memory about previous chat sessions, visitor purchases, or any previous visitor interaction with the chat system [which inform the system of the subject matter involved] – id. at paragraph 37; routing engine selects a set of chat personas from the chat persona database using this information – id. [so that the chat personas are selected because they are associated with the subject matter of interest to the visitor]); and …
	selecting a[n] … artificial intelligence entity from a pool of artificial intelligence entities, … wherein the selection is based, at least in part, on:
		 one or more attributes associated with the … artificial intelligence entity; [and] 
		one or more determined characteristics of an individual that provided the input (visitor database memory stores information associated with the visitor previously obtained by the chat system, including previous chat sessions, visitor purchases [characteristics of an individual that provided the query], or any previous visitor interaction with the chat system [fact that the chat system previously interacted with the same user = attribute associated with the AI entity]; the routing engine uses this additional information to select a set of chat personas from the chat persona database – Stoehr, paragraph 37) .…”
	Stoehr does not appear to disclose explicitly the further limitations of the claim.  However, Anger discloses “based on determining that the artificial intelligence entity is not associated with the subject matter:
	automatically selecting a new artificial intelligence entity from a pool of artificial intelligence entities (searching client may submit a partial search query, and bot server may process the partial search query and generate first search results comprising a number of top-ranked bots; as the user continues to type into the search field, the searching client may generate further search queries and may transmit an updated search query, based on which the bot server may return second search results [i.e., the first search results did not accurately reflect the subject matter, so as the user continues to type, a new set of bots is selected that is more accurately reflective of the user’s query] – Anger, paragraphs 50-53), wherein at least two of the artificial intelligence entities in the pool of artificial intelligence entities are associated with different business entities (user request may be a request for information about a topic, in which case the system may generate a list of candidate bots that are capable of providing general information about the topic; if the request is to purchase movie tickets or get movie show times, the candidate list may include bots associated with movie theaters [business entity 1], streaming services [business entity 2], etc. – Anger, paragraph 60) …;
initiating, via a user interface on the remote computing device, an interaction with the automatically selected new artificial intelligence entity (once the user has identified the bot or entity he wishes to message, the user may create a request, in reply to which the bot may generate a response – Anger, paragraph 55), …; [and] …
a subsequent interaction with the … artificial intelligence entity is initiated when additional input associated with the subject matter is subsequently received (upon user input received at a bot server, the system determines one or more types of requests [subject matter] included in the input, and the system searches a list of bots capable of responding to the type of request [associated with the subject matter]; resulting list of candidate entities may be filtered and ranked based on, inter alia, interaction information reflecting previous interactions between the bot and the current searching user; the system may then select one or more [possibly one] top-ranked candidates and the input may be sent to the bot(s) and responses received, and additional input is awaited [so that the same bot is more likely to be selected based on the user’s past input if the user’s follow-up input corresponds to the same subject matter] – Anger, paragraphs 58-59, 72, 87-90; see also Fig. 4).”
	Stoehr and Anger both relate to the provision of chatbot services and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoehr to select a new chatbot that is more relevant to the user, as disclosed by Anger, and an ordinary artisan could reasonably expect to do so successfully.  One motivation for doing so would be to ensure that the information provided by the bot is useful, thereby incentivizing the user to return to the bot for new queries or follow-ups.  See Anger, paragraph 14.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoehr See Anger, paragraphs 72-73 (filtering criteria are associated with a predetermined threshold value below which a given bot is filtered out of consideration).
	Lee discloses “providing, to the individual, a friend request from the … artificial intelligence entity (plurality of users installing a message application may add the client bot as a friend by searching for the client bot by inputting information related to the client bot – Lee, paragraph 52; when a user terminal installs a message application, the client bot of the specific group may be automatically added as a friend of the user terminal – id. at paragraph 72 [automatic addition of bot as friend = automatically accepted friend request]); and
	based on a received response to the friend request, adding the … artificial intelligence entity as a friend of the individual (plurality of users installing a message application may add the client bot as a friend by searching for the client bot by inputting information related to the client bot – Lee, paragraph 52; when a user terminal installs a message application, the client bot of the specific group may be automatically added as a friend of the user terminal – id. at paragraph 72 [such that the bot is automatically added/the request is responded to upon the request being received])….”
Lee and the instant application both relate to chatbot services and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoehr/Anger to allow for the addition of the chatbot as a friend, as disclosed by Lee.  In so doing, a skilled artisan before the effective filing date would be merely combining the known technique of selecting chatbots based on the user’s needs with the known feature of adding the bot as a friend to achieve the predictable result of ensuring easier access to the bot in the future.  See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705 (2007).
Smullen discloses that “the selected new artificial intelligence entity is configured for use as an advertising medium for a business entity (user may peruse a description of available enterprise data sources obtained from a catalog and request to establish a primary channel with a selected enterprise data source – Smullen, col. 11, ll. 4-9; see also Fig. 10 [chatbot is associated with TARGET®])….”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoehr/Anger/Lee such that the chatbot is used in connection with a business entity’s advertising, as disclosed by Smullen, and an ordinary artisan could reasonably expect to do so successfully.  One motivation for doing so would be to allow businesses to facilitate bidirectional communication and transactions with consumers in real time.  See Smullen, col. 1, ll. 58-62.
Hamlin discloses “during or in response to the … session, providing, to the individual, a friend request from the … artificial intelligence entity (a wagering game machine [AI entity] may “friend” a person on a social network because the person has wagered at least $100 at the wagering game machine [so the request is in response to the session in which the user interacts with the AI entity by placing a wager] – Hamlin, paragraph 33; the wagering game machine may make friend requests to the wagering game player through his accounts – id. at paragraph 34)….”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stoehr, Smullen, Anger, and Lee for the user to provide a friend request in response to a session between the user and the entity, as disclosed by Hamlin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow users easy future access to the AI entities that they use frequently.  See Hamlin, paragraphs 33-34.
Villoso discloses that the “selection [of an entity] is based on: … a monetary bid on the subject matter (input value correlated with an advertisement or internet search keyword and representing a monetary value is received, and each advertisement [entity in the pool of entities] is ranked [so higher-ranked entities are selected] based on the sum of the input values associated therewith – Villoso, paragraph 7 [note that, while Villoso does not specifically teach that “artificial intelligence entities” are ranked, Stoehr teaches such entities, and the ranking process disclosed by Villoso could be applied to the entities disclosed by Stoehr without inventive effort; alternatively, the term “artificial intelligence entities” is sufficiently broad to encompass any entity on which artificial intelligence may act, which includes advertisements])….”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stoehr/Anger/Lee/Smullen/Hamlin to base entity selection on bids provided by businesses, as disclosed by Villoso, and an ordinary artisan could reasonably expect to do so successfully.  One motivation for doing so would be to give business entities control over whether or not their products are selected.  See Villoso, paragraph 5.

	Regarding claim 21, Stoehr, as modified by Lee, Smullen, Hamlin, Villoso, and Anger, discloses “instructions for determining whether to associate the new artificial intelligence entity with the subject matter, based at least in part[] on information corresponding to received input (personas are crafted iteratively through multiple [second] chat interactions [information corresponding to input]; suggestions from bot are compared to responses given by visitor and visitor’s behavior, and the server refines the bot to produce responses that better meet the needs of visitors [i.e., the bot becomes associated with the subject matter that concerns the visitor] – Stoehr, paragraph 40 [note that this association is also performed in response to previous interactions]).”

	Regarding claim 22, neither Stoehr, Smullen, Lee, Hamlin, nor Anger appears to disclose explicitly the further limitations of the claim.  However, Villoso discloses that “the subject matter is associated with a monetary bid (input value correlated with an advertisement or internet search keyword and representing a monetary value is received, and each advertisement is ranked based on the sum of the input values associated therewith – Villoso, paragraph 7).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stoehr, Smullen, Lee, Hamlin, and Anger to rank entities based on bids provided by businesses, as disclosed by Villoso, and an ordinary artisan could See Villoso, paragraph 5.

	Regarding claim 24, neither Stoehr, Lee, Smullen, Hamlin, nor Anger appears to disclose explicitly the further limitations of the claim.  However, Villoso discloses “the pool of artificial intelligence entities [is] ranked based on a set of monetary bids from a set of business entities (input value correlated with an advertisement or internet search keyword and representing a monetary value is received, and each advertisement [entity in the pool of entities] is ranked [so higher-ranked entities are selected] based on the sum of the input values associated therewith – Villoso, paragraph 7 [note that, while Villoso does not specifically teach that “artificial intelligence entities” are ranked, Stoehr teaches such entities, and the ranking process disclosed by Villoso could be applied to the entities disclosed by Stoehr without inventive effort; alternatively, the term “artificial intelligence entities” is sufficiently broad to encompass any entity on which artificial intelligence may act, which includes advertisements]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stoehr/Anger/Lee/Smullen/Hamlin to rank entities based on bids provided by businesses, as disclosed by Villoso, and an ordinary artisan could reasonably expect to do so successfully.  One motivation for doing so would be to give business entities control over whether or not their products are selected.  See Villoso, paragraph 5.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stoehr in view of Smullen, Lee, Hamlin, and Anger and further in view of Duan (US 20140164296) (“Duan”).
	Regarding claim 4, Stoehr (as modified by Smullen/Lee/Hamlin/Anger) does not appear to disclose explicitly the further limitations of the claim.  However, Duan discloses “instructions for determining demographic information based, at least in part, on the query (template used by a chatbot provides the response for a pattern; for instance template can be “You said you are <get name=”userage”/> years of age,” in which the user’s age is replaced in the sentence – Duan, paragraph 39).”
See Duan, paragraph 3.

	Claims 19, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stoehr in view of Lee, Smullen, Hamlin, and Anger and further in view of Villoso.
	
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125